Citation Nr: 1610541	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  13-34 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial increased (compensable) rating for a right ankle disability.

2.  Entitlement to service connection for a left ankle disability, to include as secondary to the service-connected right ankle disability, and as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1971 to November 1991.  He had service in the Southwest Asia theater of operations during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a left ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right ankle disability is productive of reports of pain on use and full range of motion without instability.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for a right ankle disability have been met for the entirety of the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.59, 4.71a, Diagnostic Codes 5206, 5207, 5208 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The appeal for an increased rating for a right ankle disability arises from the Veteran's disagreement with the initial evaluation assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case. 
The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA treatment records.  The Veteran has not reported any private treatment for the right ankle.  The Veteran was also provided proper VA examinations for his right ankle disability in January 2009, and October 2012 with an addendum submitted in October 2013.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Right Ankle

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
The Veteran's right ankle arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5271. 

Arthritis due to trauma that is substantiated by X-ray findings is rated for degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis (hypertrophic or osteoarthritis) under 38 C.F.R. § 4.71a, Diagnostic Code 5003, established by X-ray findings, is rated on the basis of the limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, compensable evaluations are warranted for involvement of two or more major or minor joint groups.  Id.  

Limited motion of the ankle is rated under Diagnostic Code 5271.  A 10 percent rating is warranted for moderate limitation of motion and a 20 percent rating for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of motion of the ankle is measured as 0-20 degrees of dorsiflexion and 0-45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2015).

For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints.  The lumbosacral articulation and both sacroiliac joints are considered to be a group of minor joints, ratable on disturbance of lumbar spine functions.  38 C.F.R. § 4.45(f) (2015).


The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  C.F.R. § 4.59 (2015).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Analysis

The Veteran was afforded a VA examination in January 2009.  The examiner noted that he had a history of right ankle degenerative joint disease and that he had undergone right ankle surgery for degenerative joint disease and instability (right ankle arthroplasty) in March 2007.  He was fully ambulatory at the time of the examination, but complained of constant pain and achiness in the ankle at a level of 4-5 out of 10.  On physical examination, he was noted to have an antalgic gait, favoring the right foot and ankle, but was not using any assistive devices.  He had a more prominent right ankle and medial malleolus noted.  He had very mild right Achilles tendon tenderness to palpation at the heel insertion on the right side.  Range of motion was noted to be basically normal (dorsiflexion to 20 degrees; plantar flexion to 40 degrees, inversion to 30 degrees; and inversion to 20 degrees).  The examiner also noted that with repetitive motion, there was no flare-up of pain.  With regard to the effect of the disability on his activities of daily living, the Veteran reported experiencing achiness and discomfort with ambulation, and he reported the major functional impairment as subacute ankle joint pain.  He was diagnosed with a healed right ankle arthroplasty.

The Veteran was afforded another VA examination in October 2012.  He reported flare-ups of constant ankle pain across the tops of the ankles, at a level of 5 out of 10.  Range of motion of the right ankle was normal, with no objective evidence of painful motion.  Examination findings showed that range of motion was not reduced after repetitive-use testing.  However, inexplicably, the examiner indicated that there was additional limitation in range of motion of the ankle after repetitive-use testing.  He also noted that there was functional loss/impairment of the ankle due to the Veteran having larger medial and lateral malleolus prominence.

In an October 2013 addendum to the October 2012 examination, it was noted again that the Veteran had full range of motion of the right ankle, with no objective evidence of painful motion.

In the February 2016 Appellant's Brief, the Veteran's representative reported that the Veteran experiences flare-ups productive of stiffening, pain, fatigue and weakness with some instability in the right ankle.

Considering the overall evidence, the Board finds that a 10 percent rating is warranted for the Veteran's right ankle arthritis for the entirety of the appeal period pursuant to 38 C.F.R. § 4.59, and 38 C.F.R. § 4.71a, DC 5003, which allow for a 10 percent rating for painful motion of a joint where there is not sufficient limitation of motion to support a compensable rating under the applicable Diagnostic Codes governing limitation of motion. Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  The January 2009 examiner noted an antalgic gait, and while the examiners in 2009, 2012, and 2013 did not indicate objective pain on motion causing limitation of motion, the Board finds that the Veteran's reports of pain on use are credible. A higher rating is not warranted as there is no evidence of limitation of motion and no evidence of ligamental laxity or instability.  

The Board also finds that a compensable rating is warranted at any time during the appeal period under DeLuca.  In this regard, the Veteran has reported flare-ups of right ankle pain, productive of stiffening, pain, fatigue and weakness with some instability. The Board finds that his functional limitations regarding his ankle are already compensated in the 10 percent rating assigned for painful use pursuant to section 4.59, and no additional compensation for functional loss has been demonstrated as warranted.  


ORDER

Entitlement to a 10 percent rating for a right ankle disability is granted.


REMAND

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

The Veteran contends that he has a current left ankle disability, as a result of the antalgic gait associated with his service-connected right ankle disability.  He has also reported that he has musculoskeletal problems, including left ankle pain, as a result of an undiagnosed illness, related to his service in the Persian Gulf.  See February 2007 statement from the Veteran.

With regard to the Veteran's claim that he has a current left ankle disability, secondary to his service-connected right ankle disability, the Board notes that the first element required for service connection is the existence of a current disability.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 ; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Without a current disability, service connection cannot be granted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); Brammer  v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).  In this case, the evidence is not entirely clear as to whether the Veteran has been diagnosed with a current left ankle disability.  In this regard, medical evidence of record shows treatment for complaints of pain, and a diagnosis on VA examination in January 2009 of left ankle arthralgia without degenerative changes, with essentially normal findings on imaging.  See January 2009 VA examination report and January 2009 left ankle X-rays.

The Board notes that a clinical finding such as ankle pain standing alone does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).  

The January 2009 left ankle X-rays, in conjunction with the January 2009 examination report showed no evidence of fracture.  The ankle mortis was intact.  A tiny, nonspecific ossification or calcification was noted in the soft tissue just lateral to the mid to distal fibula area.  Remaining bony structures and soft tissues appeared unremarkable.  The Board finds that it is unclear from the examiner's report whether the finding of a nonspecific ossification or calcification in the soft tissue is enough to diagnose the Veteran with a left ankle disability other than arthralgia.  As such, the Board finds that another VA examination is required to obtain clarification on this issue.

Furthermore, as noted above, the Veteran has also reported that he has musculoskeletal pain, including in his left ankle, which he believes may be related to his active duty in the Persian Gulf.  See February 2007 statement from the Veteran.  

Service connection may be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. 
§ 3.317(a)(1) (2015).  A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B). 

The January 2009 VA examiner gave an opinion on the relationship of the Veteran's left ankle symptoms to his service-connected right ankle disability, however; there is no medical opinion of record that addresses whether the Veteran's left ankle pain is the result of an undiagnosed illness, related to the Veteran's active duty in the Persian Gulf.  The Board is required to consider all theories of entitlement to service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  

In light of the Veteran's status as a Persian Gulf Veteran with complaints of left ankle pain, achiness and stiffness, and the absence of determination of any known clinical diagnosis attributed to the claimed left ankle symptoms, the Board finds that another VA examination report and medical opinion should be afforded to properly adjudicate this claim on appeal.

The appellant is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158  and 3.655.


Accordingly, the case is REMANDED for the following action:

1.  With any required assistance of the appellant, obtain any outstanding VA and/or private medical records and associate them with the claims file/e-folder.

2.  Following completion of the above, schedule the Veteran for a new VA examination to determine the proper diagnosis, if any, and etiology of the claimed left ankle disability.  The examiner should review the claims folder and note such review in the examination report or an addendum.  All medically indicated tests, including X-rays, should be accomplished, and all pertinent symptomatology and findings must be reported in detail.

The examiner should thoroughly address the following:

a). State whether the Veteran has a clinically diagnosed left ankle disability.  If not, the examiner is requested to comment as to whether the Veteran's left ankle symptomatology represents signs and symptoms of, or a manifestation of, an undiagnosed illness or a chronic multisymptom illness, or whether it is attributable to a known clinical diagnosis.

b). If the symptomatology of the claimed left ankle disability is attributable to a known clinical diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed left ankle disability is related to service. 

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed left ankle disability was caused or aggravated (chronically worsened) by the service-connected right ankle disability.

c). If the Veteran's claimed left ankle symptoms are not due to a specific disease entity or diagnosis, opine as to whether they represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness, which is defined by a cluster of signs or symptoms.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, the RO or AMC should readjudicate the Veteran's claim for service connection based on the new evidence of record.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


